EXHIBIT 99.2 Management's discussion and analysis October 15, 2007 PLAN OF ARRANGEMENT AND CORPORATION REORGANIZATION On July 10, 2007 (the “Arrangement Date”), Lorus Therapeutics Inc. (the “Company or “New Lorus”) completed a plan of arrangement and corporate reorganization with, among others, 4325231 Canada Inc., formerly Lorus Therapeutics Inc. (“Old Lorus”), 6707157 Canada Inc. and Pinnacle International Lands, Inc (the “Arrangement”).As a result of the plan of arrangement and reorganization, among other things, each common share of Old Lorus was exchanged for one common share of the Company and the assets (excluding certain future tax attributes and related valuation allowance) and liabilities of Old Lorus (including all of the shares of its subsidiaries held by it) were transferred, directly or indirectly, to the Company and/or its subsidiaries.The Company continued the business of Old Lorus after the Arrangement Date with the same officers and employees and continued to be governed by the same board of directors as Old Lorus prior to the Arrangement Date. Therefore, the Company’s operations have been accounted for on a continuity of interest basis and accordingly, the consolidated financial statement information below reflect that of the Company as if it had always carried on the business formerly carried on by Old Lorus. References in this MD&A to the Company, Lorus, “we”, “our”, “us” and similar expressions, unless otherwise stated, are references to Old Lorus prior to the Arrangement Date and the Company after the Arrangement Date. On November 1, 2006, the Company was incorporated as 6650309 Canada Inc. pursuant to the provisions of the Canada Business Corporation Act and did not carry out any active business from the date of incorporation to July 10, 2007.From its incorporation to July 10, 2007, the Company was a wholly owned subsidiary of Old Lorus. In connection with the Arrangement and after the Exchange, the share capital of Old Lorus was reorganized into voting common shares and non-voting common shares and Investor acquired from New Lorus and Selling Shareholders (as defined below) approximately 41% of the voting common shares and all of the non-voting common shares of Old Lorus for a cash consideration of approximately $8.5 million less an escrowed amount of $600 thousand, subject to certain post-closing adjustments and before transaction costs.The remaining 59% of the voting common shares of Old Lorus were distributed to the shareholders of New Lorus who were not residents of the United States on a pro-rata basis.Shareholders of New Lorus who were residents of the United States received a nominal cash payment in lieu of their pro-rata share of voting common shares of Old Lorus.After completion of the Arrangement, New Lorus is not related to Old Lorus, which was subsequently renamed 4325231 Canada Inc. As a condition of the Arrangement, High Tech Beteiligungen GmbH & Co. KG and certain other shareholders of Old Lorus (the “Selling Shareholders”) agreed to sell to Investor the voting common shares of Old Lorus to be received under the Arrangement at the same price per share as was paid to shareholders who are residents of the United States. The proceeds received by the Selling Shareholders was nominal. Also as a condition of the Arrangement, the holder of Old Lorus' secured convertible debenture agreed to vote in favour of the transaction subject to the repurchase by New Lorus of its outstanding three million common share purchase warrants at a purchase price of $252 thousand upon closing of the Arrangement. Under the Arrangement, New Lorus and its subsidiaries have agreed to indemnify Old Lorus and its directors, officers and employees from and against all damages, losses, expenses (including fines and penalties), other third party costs and legal expenses, to which any of them may be subject arising out of any matter occurring (i) prior to, at or after the effective time of the Arrangement (“Effective Time”) and directly or indirectly relating to any of the assets of Old Lorus transferred to New Lorus pursuant to the 1 Arrangement (including losses for income, sales, excise and other taxes arising in connection with the transfer of any such asset) or conduct of the business prior to the Effective Time; (ii) prior to, at or after the Effective Time as a result of any and all interests, rights, liabilities and other matters relating to the assets transferred by Old Lorus to New Lorus pursuant to the Arrangement; and (iii) prior to or at the Effective Time and directly or indirectly relating to, with certain exceptions, any of the activities of Old Lorus or the Arrangement.As part of the Arrangement, the Company changed its name to Lorus Therapeutics Inc. and continued as a biopharmaceutical company, specializing in the research and development of pharmaceutical products and technologies for the management of cancer as a continuation of the business of Old Lorus. The Arrangement has been accounted for on a continuity of interest basis and accordingly, the consolidated financial statements of New Lorus reflects the financial position, results of operations and cash flows as if New Lorus has always carried on the business formerly carried on by Old Lorus.Consequently, all comparative figures presented in these interim consolidated financial statements are those of Old Lorus. The following discussion should be read in conjunction with the audited financial statements for the year ended May 31, 2007 and the accompanying notes for 6650309 Canada Inc., subsequently renamed Lorus Therapeutics Inc, (New Lorus) and the financial statements of Lorus Therapeutics Inc. subsequently renamed 4325231 Canada Inc. (Old Lorus) presented in the Supplemental Financial Information (collectively the "Financial Statements") contained in the Company’s annual report.The Financial Statements, and all financial information discussed below, have been prepared in accordance with Canadian generally accepted accounting principles ("GAAP").All amounts are expressed in Canadian dollars unless otherwise noted. OVERVIEW Lorus Therapeutics Inc. is a life sciences company focused on the discovery, research and development of effective anticancer therapies with a high safety profile.Lorus has worked to establish a diverse anticancer product pipeline, with products in various stages of development ranging from preclinical to multiple Phase II clinical trials.A growing intellectual property portfolio supports our diverse product pipeline. Our success is dependent upon several factors, including establishing the efficacy and safety of our products in clinical trials, securing strategic partnerships, obtaining the necessary regulatory approvals to market our products and maintaining sufficient levels of funding through public and/or private financing. We believe that the future of cancer treatment and management lies in drugs that are effective, safe and have minimal side effects, and therefore improve a patient's quality of life. Many of the cancer drugs currently approved for the treatment and management of cancer are toxic with severe side effects, and we therefore believe that a product development plan based on effective and safe drugs could have broad applications in cancer treatment.Lorus' strategy is to continue the development of our product pipeline using several therapeutic approaches. Each therapeutic approach is dependent on different technologies, which we believe mitigates the development risks associated with a single technology platform. We evaluate the merits of each product throughout the clinical trial process and consider commercialability as appropriate. The most advanced anticancer drugs in our pipeline, each of which flow from different platform technologies, are antisense, small molecules and immunotherapeutics. Our loss from operations for the three months ended August 31, 2007 decreased 25% to $2.1 million ($0.01 per share) compared to a net loss of $2.8 million ($0.01 per share) in 2006. On close of the Arrangement, the Company realized a gain on the sale of the shares of Old Lorus in the amount of $6.1 million resulting in income for the period of $4.0 million ($0.02 per share).Research and development expenses in the first three months of fiscal 2008 decreased to $782 thousand from $1.3 million in 2 during the same period last year.Research and development costs were significantly lower in 2007 due to reduced external research and testing costs in 2007 as compared to the same period in 2006.In addition, the Company incurred drug manufacturing costs and amortization of acquired R&D costs in 2006 not incurred in 2007.Staff reductions and a continued focus on reducing overhead costs contributed to the decrease.We utilized cash of $2.3 million in our operating activities in three-month period ended August 31, 2007 compared with $1.8 million during the same period in 2006;reflecting a reduction in accounts payable and an increase in prepaid and other assets.At August 31, 2007 we had cash and cash equivalents and marketable securities of $17.1 million compared to $12.4 million at May 31, 2007. RESULTS OF OPERATIONS Revenues Revenues for the three-month period ended August 31, 2007 increased to $26 thousand compared with revenue of $7 thousand for the same period last year.The increase in revenue in the current period is related to increased laboratory services work performed by Lorus personnel on behalf of other companies. Research and Development Research and development expenses totaled $782 thousand in the three-month period ended August 31, 2007 compared to $1.3 million during the same period last year.The decrease in spending compared with 2006 is due to reduced external research and testing costs in 2007 as compared to the same period in 2006.In addition, the Company incurred drug manufacturing costs and amortization of acquired R&D costs in 2006 not incurred in 2007.The Company continues to leverage its research and development activities through the use of NCI sponsored trials. General and Administrative General and administrative expenses totaled $736 thousand in the three-month period ended August 31, 2007 compared to $788 thousand in same period last year.The decrease in general and administrative costs is the result of staff reductions, and a continued focus on lowering costs in all areas of the business. Stock-Based Compensation Stock-based compensation expense totaled $103 thousand in the three-month period ended August 31, 2007 compared with $113 thousand in the same period last year.The decrease in stock-based compensation expense in 2007 is the result of reduced fair values on the stock options issued, due to a decline in our stock price. Depreciation and Amortization Depreciation and amortization expenses decreased to $79 thousand in the three-month period ended August 31, 2007 as compared to $100 thousand in the same period last year.The decrease in depreciation and amortization expense is the result of reduced capital asset purchases during fiscal 2007and 2006. Interest Expense Non-cash interest expense was $270 thousand in the three-month period ended August 31, 2007 compared with $265 thousand in the same period last year.These amounts represent interest at a rate of prime plus 1% on the $15.0 million convertible debentures.The increase in interest expense in 2007 compared with 2006 is a function of a higher prime rate in July 2007.All interest accrued on the debentures to date has been paid in common shares of the Company. Accretion in Carrying Value of Secured Convertible Debentures Accretion in the carrying value of the Company’s secured convertible debentures amounted to $266 thousand in the three-month period ended August 31, 2007 compared with $219 thousand in the same period last year.The accretion charges arise as under GAAP the Company has allocated the proceeds 3 from each tranche of the debentures to the debt and equity instruments issued on a relative fair value basis resulting in the $15.0 million debentures having an initial cumulative carrying value of $9.8 million as of their dates of issuance.Each reporting period, the Company is required to accrete the carrying value of the convertible debentures such that at maturity on October 6, 2009, the carrying value of the debentures will be the face value of $15.0 million. The increase in expense in 2007 compared with 2006 is due to higher effective rate of interest. Amortization of Deferred Financing Charges Amortization of deferred financing charges totaled $32 thousand in the three-month period ended August 31, 2007 compared with $25 thousand in the same period last year. The deferred financing charges relate to the convertible debenture transaction and is being amortized using the effective interest rate method over the five-year life of the debt commencing October 6, 2004. Interest and Other Income Interest income totaled $140 thousand in the three-month period ended August 31, 2007 compared to $67 thousand in the same period last year.The amount of Interest income in the current period has been offset by the a $20 thousand loss in fair value on investments held-for-trading as a result of the implementation on the new financial instruments accounting policy, see Recently Adopted Accounting Policies, below.The overall increase interest income in the current period is due to higher average cash and marketable securities balances in the current three month period compared to the same period in 2006 as well as higher interest rates.Higher average cash and marketable securities balances were primarily a function of the funds received as part to of the August 2006 private placements and the completion of the Arrangement in July 2007. Loss from operations for the period Operating net loss for the period, before the gain on sale of shares associated with the completion of the Arrangement decreased to $2.1 million or $0.01 per share in the first three month ended August 31, 2007 compared to $2.8 million or $0.01 per share in the same period last year.The decrease in net loss in 2007 compared with 2006 is primarily due to lower research and development costs as discussed above. Gain on sale of shares As a result of the Arrangement, the Company recognized a gain on the sale of the shares of Old Lorus to the Investor of approximately $6.1 million. Under the Arrangement, numerous steps were undertaken as part of a taxable reorganization.However, these steps did not result in any taxes payable as the tax benefit of income tax attributes was applied to eliminate any taxes otherwise payable.Of the total unrecognized future tax assets available at the time of the Arrangement, approximately $7.0 million was transferred to New Lorus and the balance remained with Old Lorus and is subject to the indemnification agreement as described above.Those tax attributes remaining with Old Lorus are no longer available to the Company.In reference to those indemnifications, $600 thousand of the proceeds on the transaction have been held in escrow until the first anniversary of the transaction (July 2008).The Company has deferred any gain on this escrow amount until they are released at which time the fair value of the indemnity will be reassessed. CORPORATE CHANGES As discussed above, On July 10, 2007, the Company and Old Lorus completed a plan of arrangement and corporate reorganization with, among others, 6707157 Canada Inc. and Pinnacle International Lands, Inc.As part of the Arrangement, all of the assets and liabilities of Old Lorus (including all of the shares of its subsidiaries held by it), with the exception of certain future tax assets were transferred, directly or indirectly, from Old Lorus to the Company.Securityholders in Old Lorus exchanged their securities in Old Lorus for equivalent securities in New Lorus and the board of directors and management of Old Lorus continued as the board of directors and management of New Lorus.New Lorus obtained substitutional listings of its common shares on both the Toronto Stock Exchange and the American Stock Exchange. 4 As part of the Arrangement, the Company changed its name to Lorus Therapeutics Inc. and continued as a biopharmaceutical company, specializing in the research and development of pharmaceutical products and technologies for the management of cancer as a continuation of the business of Old Lorus. QUARTERLY FINANCIAL INFORMATION (UNAUDITED) The selected financial information provided below is derived from the Company’s unaudited quarterly financial statements for each of the last eight quarters. Research and development expenses continue to trend lower than in the same quarters in the previous year as a result of the reduction in R&D costs following the close of our Phase III Virulizin® clinical trials and the full amortization of acquired R&D in August 2006.Overall, R&D costs are lower as the company continues to leverage its clinical trial costs utilizing National Cancer Institute sponsored trials. General and administrative expenses have remained relatively consistent across last six quarters and with the exception of an increase for the quarter ended November 30, 2006 due to severance charges relating to the costs of the mutual separation agreement as described in the Company’s annual report. The Company recognized a gain in the current period as a result of the gain on sale of shares recognized on the close of the Arrangement as discussed above. (Amounts in 000’s except for per common share data) Aug 31, 2007 May 31, 2007 Feb. 28, 2007 Nov. 30, 2006 Aug. 31, 2006 May 31, 2006 Feb. 28, 2006 Nov. 30, 2005 Revenue $ 26 $ 40 $ 37 $ 23 $ 7 $ 14 $ 5 $ 6 Research and development 782 259 672 1,122 1,331 1,353 2,296 2,631 General and administrative 736 820 833 1,407 788 730 909 1,619 Net profit (loss) 3,991 (1,689 ) (2,062 ) (3,117 ) (2,770 ) (2,970 ) (4,095 ) (5,102 ) Basic and dilutednet profit (loss) per share $ 0.02 $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.02 ) $ (0.02 ) $ (0.03 ) Cash used in operating activities $ (2,348 ) $ (89 ) $ (1,805 ) $ (2,585 ) $ (1,814 ) $ (1,940 ) $ (3,956 ) $ (2,360 ) LIQUIDITY AND CAPITAL RESOURCES Since its inception, Lorus has financed its operations and technology acquisitions primarily from equity and debt financing, the proceeds from exercise of warrants and stock options, and interest income on funds held for future investment. We continue to leverage the ongoing costs of the six GTI-2040 Phase II clinical trials through work being done by the US NCI at its cost.These trials are currently in the late stages of completion; Lorus intends to continue an expanded GTI-2040 trial at its own cost.The Company has sufficient GTI-2040 drug to support ongoing trials.The Company is currently in the assessment phase of results from its GTI-2501 Phase II clinical trial and is not incurring significant costs thereon.We will continue the development of our small molecule programs from internal resources until their anticipated completion. We have not earned substantial revenues from our drug candidates and are therefore considered to be in the development stage. The continuation of our research and development activities and the commercialization of the targeted therapeutic products are dependent upon our ability to successfully finance and complete our research and development programs through a combination of equity financing and payments from strategic partners.We have no current sources of payments from strategic partners.In addition, we will need to repay or refinance the secured convertible debentures 5 on their maturity should the holder not choose to convert the debentures into common shares.There can be no assurance that additional funding will be available at all or on acceptable terms to permit further clinical development of our products or to repay the convertible debentures on maturity.If we are not able to raise additional funds, we may not be able to continue as a going concern and realize our assets and pay our liabilities as they fall due. The financial statements do not reflect adjustments that would be necessary if the going concern assumption were not appropriate.If the going concern basis were not appropriate for our financial statements, then adjustments would be necessary in the carrying value of the assets and liabilities, the reported revenues and expenses and the balance sheet classifications used. We believe our current level of cash and marketable securities sufficient to execute our current planned expenditures for the next twelve months. Cash Position At August 31, 2007, Lorus had cash and cash equivalents and short term investments totaling $17.1 million compared to $12.4 million at May 31, 2007.The Company invests in highly rated and liquid debt instruments. Investment decisions are made in accordance with an established investment policy administered by senior management and overseen by the board of directors. Working capital (representing primarily cash, cash equivalents and short term investments less current liabilities) at August 31, 2007 was $15.9 million as compared to $6.2 million at May 31, 2007. We do not expect to generate positive cash flow from operations in the next several years due to additional research and development costs, including costs related to drug discovery, preclinical testing, clinical trials, manufacturing costs and operating expenses associated with supporting these activities. Negative cash flow will continue until such time, if ever, that we receive regulatory approval to commercialize any of our products under development and revenue from any such products exceeds expenses. We may seek to access the public or private equity markets from time to time, even if we do not have an immediate need for additional capital at that time. We intend to use our resources to fund our existing drug development programs and develop new programs from our portfolio of preclinical research technologies. The amounts actually expended for research and drug development activities and the timing of such expenditures will depend on many factors, including the progress of the Company's research and drug development programs, the results of preclinical and clinical trials, the timing of regulatory submissions and approvals, the impact of any internally developed, licensed or acquired technologies, our ability to find suitable partnership agreements to assist financially with future development, the impact from technological advances, determinations as to the commercial potential of the Company's compounds and the timing and development status of competitive products. Contractual obligations and Off-Balance Sheet Financing At August 31, 2007, we had contractual obligations requiring annual payments as follows: (Amounts in 000’s) Less than 1 year 1-3 years 4-5 years 5+ years Total Operating leases 86 5 - - 91 Convertible Debenture1 - 15,000 - - 15,000 Total 86 15,005 - - 15,091 1
